Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted January 4, 2021, wherein claims 19-40 are amended.  This application is a national stage application of PCT/CN2018/087763, filed May 22, 2018, which claims benefit of foreign application CN2017-103467848.1, filed May 23, 2017.
Claims 19-40 pending in this application.
Claims 19-40 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted January 4, 2021, with respect to the rejection of instant claims 20-29 and 31-40 under 35 USC 112(b) for including a limitation which is ambiguously including a process step in a claim to a composition of matter, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to clearly define a property of the composition and not a process step.  Therefore the rejection is withdrawn.

Applicant’s terminal disclaimer submitted January 4, 2021, has been approved and entered into the record.  The rejection of instant claims 19-40 for claiming the same invention as claims 1 and 5 of US application 16/615820 is withdrawn.

The following rejection of record in the previous action is maintained:
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-40 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (Foreign patent application CN101537020, reference and English abstract included with PTO-1449, English machine translation included with PTO-892, all citations herein are to the English machine translation)
Claims 19 and 30 are directed to a composition of matter which is a food or medicament comprising an inulin, a galactooligosaccharide, a polydextrose, and a dietary fiber in a specific ratio.  Dependent claims 20-29 and 31-40 specify that the food or medicament “is applied for” producing particular biological effects which for the sake of this office action are considered to be intended uses of the composition or inherent effects of administering it to a subject.
Zheng et al. discloses synbiotic compositions of Bacillus licheniformis and oligosaccharide prebiotics. (p. lines 56-59) Oligosaccharide prebiotics include polydextrose, inulin, and galactooligosaccharide. (p. 2 lines 59-64) The composition can further comprise a diluent such as microcrystalline cellulose, which is reasonably considered by one skilled in the art to be an insoluble dietary fiber. (p. 3 lines 84-87) These compositions are furthermore reasonably considered to be foods or medicaments according to the broadest reasonable interpretation of these terms.  Specific compositions according to this disclosure include varying amounts of different prebiotics including inulin, microcrystalline cellulose, polydextrose, and galactooligosaccharide. (Examples 1-30 lines 160-353) for example 120-150kg of galactooligosaccharide per 30kg of probiotic bacteria, 120-150kg inulin, 120-150kg polydextrose, and 60-70kg of microcrystalline cellulose.
B. licheniformis probiotic.
Therefore the invention taken as a whole is prima facie obvious.

Response to Arguments
Applicant’s arguments, submitted January 4, 2021, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant firstly argues that the specific claimed ratio of the different polysaccharides is not taught by Zheng.  Applicant further argues that there is not a finite number of identified, predictable solutions to the ratio of the different saccharides, and one of ordinary skill in the art could not have pursued the known potential solutions with a reasonable expectation of success.  Applicant further argues that the arrival at the specific claimed ratio from the prior art constitutes impermissible hindsight.
According to MPEP 2144.05(I) and(II), regarding obviousness of similar or overlapping ranges and the use of routine optimization of prior art conditions, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists,” “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical,” and “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” As discussed in the body of the rejection, Zheng exemplifies particular amounts of inulin, galactooligosaccharide, polydextrose, and microcrystalline cellulose which 
In addition to arguing the prima facie case of obviousness, Applicant argues that the disclosure provides evidence for an unexpected beneficial synergistic effect of the combination of all four ingredients at the claimed ratio compared to their effects individually.  To support this, Applicant points to figures 1-4 which compare several measures of prebiotic effect between control subjects, subjects receiving either inulin and galactooligosaccharide, subjects receiving a combination of insoluble fiber and polydextrose, and subjects receiving all four prebiotics.  As an initial matter, these data do not show criticality of any particular ratio, since the quadruple combination is compared only to a control and two double combinations, and not to a quadruple combination at any different ratio.  Therefore these data do not demonstrate that the rationale of obviousness based on optimization of the amounts of saccharide taught in the prior art is improper.  As to whether or not the data display a finding of unexpected results, Applicant points to differences in intestinal pH, diamine oxidase, trimethylamine oxide, and short chain fatty acids between these different groups.
With respect to intestinal pH, the control group showed a pH of about 8, the GOS+inulin group (group A) showed a pH of about 7 after 14 days and about 6 after 21 days, the insoluble fiber + polydextrose group (group B) showed a pH of about 6.5 after 14 days which lowered slightly after 21 days, and the combination group (group C) showed a constant pH of between 6 and 6.5 over the entire 
With respect to diamine oxidase (DAO) Applicant claims that mice fed with formula C had a decreasing level of DAO over time compared with the increasing amounts for groups A and B, and that DAO furthermore is a marker of intestinal damage and permeability, such that this result demonstrates some sort of unexpected protective effect of the quadruple combination.  However, this interpretation is not borne out by the knowledge in the art regarding this biomarker.  Specifically, Honzawa et al. (Reference included with PTO-892) discloses that serum DAO is inversely correlated with intestinal permeability and that DAO is significantly lower in patients suffering from Crohn’s disease or ulcerative colitis.  Fukodome et al. (Reference included with PTO-892) discloses that a decrease in plasma DAO is a marker of intestinal injury by 5-fluorouracil, and that the protective effect of soluble dietary fiber against this injury is correlated with a partial restoration of DAO.  Therefore one of ordinary skill in the art would not regard reducing the level of DAO as indicating a protective effect against intestinal injury, or consider it to be evidence of any unexpected benefit.  On the contrary, the fact that the combination treatment produces a decrease in DAO would if anything be a negative finding potentially indicative of an adverse or antagonistic effect.  Furthermore Applicant’s disclosure adds nothing to the level of knowledge as to the significance of DAO that could be used to interpret these results.
With respect to trimethylamine oxide, (TMAO) Applicant points to data in figure 2 showing that the levels of TAMO in groups A and B rise over time but that the levels for group C do not.  Applicant further states that TMAO is correlated with the occurrence and development of cardiovascular disease.  
With respect to short chain fatty acids, figure 4 shows a lower amount in group C compared to either group A or group B.  However, according to Rios-Covian et al. (Reference included with PTO-892) short-chain fatty acids are seen to be correlated with a protective effect against metabolic syndrome. (p. 4 right column third paragraph) Therefore a lower level of SCFA is not indicative of an unexpected beneficial effect.
Finally, Applicant argues that the combination treatment results in an improvement of intestinal structure in the small intestine compared to the subcombinations, as shown by figure 5 and table 2.  However, according to table 2, the V/F ratio, which is what Applicant appears to be taking as indicative of improved morphology, is higher after 14 days in groups A and B than in group C, and only higher in group C after 21 days.  It is impossible to determine an overall trend over time, as the control group increases moderately, group A decreases significantly, group B remains stable at a high value, and group C goes from a low value to a high value.  This is further complicated by the fact that group C shows a decrease in DAO which one of ordinary skill in the art would take as possible evidence of increased intestinal damage.
Overall, the data presented are ambiguous enough that one of ordinary skill in the art would not interpret them as showing evidence of unexpectedly improved results for the claimed quadruple combination.

For all these reasons the rejection is deemed proper and made FINAL.

Conclusion
No claims are allowed in this action.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	2/19/2021